THE THIRTEENTH COURT OF APPEALS

                                   13-20-00549-CV


                                HOA DAO
                                   v.
                      HOMEOWNERS OF AMERICA MGA, INC.


                                   On Appeal from the
                      151st District Court of Harris County, Texas
                          Trial Court Cause No. 2019-60198


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are assessed against

the party incurring the same.

      We further order this decision certified below for observance.

August 12, 2021